NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NANCY CARDENAS GARCIA; AXEL                     No.    18-72878
SAID VILLANUEVA CARDENAS,
                                                Agency Nos.       A208-118-862
                Petitioners,                                      A208-118-863

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 7, 2020
                              Seattle, Washington

Before: CALLAHAN and CHRISTEN, Circuit Judges, and RAKOFF,*** District
Judge.

      Nancy Cardenas Garcia seeks review of the Board of Immigration Appeals’

(BIA) denial of asylum, withholding of removal, and relief under the Convention

Against Torture (CAT). She asserts that the physical and sexual assaults by her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
former husband amount to past persecution and that she has a well-founded fear

that she would suffer future persecution on the basis of family membership and

indicates that she faces torture if removed to Mexico. We dismiss in part and deny

in part.

       To be eligible for asylum, an applicant must demonstrate that she is a

refugee and is unwilling or unable to return to her country “because of persecution

or a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. §

1101(a)(42)(A); 8 C.F.R. § 208.16(b). We defer to the agency’s factual findings

unless any reasonable adjudicator would be compelled to conclude to the contrary.

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992); Ghaly v. INS, 58 F.3d 1425, 1431

(9th Cir. 1995).

       Garcia asserts that she was persecuted and has a well-founded fear of future

persecution on account of membership in a particular social group, namely, her

husband’s family. However, the agency found that even if her former husband’s

family constituted a particular social group, Garcia had failed to provide evidence

that her former husband had mistreated other members of his family or had any

motive to harm his family. On appeal, Garcia has not demonstrated that she was

persecuted on account of her membership in her husband’s family. The failure to

show nexus to a protected ground also defeats her claim for withholding. See Al-


                                          2
Harbi v. I.N.S., 242 F.3d 882, 888–89 (9th Cir. 2001).

      Garcia also argues that she was persecuted because of membership in her

nuclear family. But this assertion was not adequately presented and so was not

considered by the agency. Therefore, we lack jurisdiction to consider this

argument. See Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir. 2013).

      In addition, Garcia asserts before us that she was persecuted based on her

membership in a social group defined as abused women in a corrupt country. We

lack jurisdiction to consider this argument because Garcia did not raise it before

the BIA. See id.

      Finally, Garcia did not present evidence that the government would

acquiesce in further persecution as needed to prevail on her CAT claim. See 8

C.F.R. § 1208.18(a)(1); Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010).

      The petition for review is DISMISSED IN PART AND DENIED.




                                          3